UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012. or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to . Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date. Common Stock, $2.50 par value 7,425,472 shares outstanding as of April 30, 2012 1 Summit Financial Group, Inc. and Subsidiaries Table of Contents Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated balance sheets March 31, 2012 (unaudited), December 31, 2011, and March 31, 2011 (unaudited) 4 Consolidated statements of income for the three months ended March 31, 2012 and 2011 (unaudited) 5 Consolidated statements of comprehensive income for the three months ended March 31, 2012 and 2011 (unaudited) 6 Consolidated statements of shareholders’ equity for the three months ended March 31, 2012 and 2011 (unaudited) 7 Consolidated statements of cash flows for the three months ended March 31, 2012 and 2011 (unaudited) 8-9 Notes to consolidated financial statements (unaudited) 10-40 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 41-57 Item 3. Quantitative and Qualitative Disclosures about Market Risk 56 Item 4. Controls and Procedures 57 2 Summit Financial Group, Inc. and Subsidiaries Table of Contents Page PART II. OTHER INFORMATION Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Mine Safety Disclosures None Item 5. Other Information None Item 6. Exhibits 58 SIGNATURES 59 EXHIBIT INDEX 60 3 Summit Financial Group, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) March 31, December 31, March 31, Dollars in thousands (unaudited) (*) (unaudited) ASSETS Cash and due from banks $ $ $ Interest bearing deposits with other banks Securities available for sale Other investments Loans held for sale, net - Loans, net Property held for sale Premises and equipment, net Accrued interest receivable Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing $ $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Subordinated debentures Subordinated debentures owed to unconsolidated subsidiary trusts Other liabilities Total liabilities Commitments and Contingencies Shareholders' Equity Preferred stock and related surplus - authorized 250,000 shares; Series 2009, 8% Non-cumulative convertible preferred stock, par value $1.00; issued 3,710 shares Series 2011, 8% Non-cumulative convertible preferred stock, par value $1.00; issued March 2012 and December 2011 - 12,000 shares - Common stock and related surplus - authorized 20,000,000 shares; $2.50 par value; issued and outstanding 2012 and 2011 -7,425,472 shares Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ $ (*) - December 31, 2011 financial information has been extracted from audited consolidated financial statements See Notes to Consolidated Financial Statements 4 Summit Financial Group, Inc. and Subsidiaries ConsolidatedStatements of Income(unaudited) Three Months Ended March 31, March 31, Dollars in thousands, except per share amounts Interest income Interest and fees on loans Taxable $ $ Tax-exempt 86 65 Interest and dividends on securities Taxable Tax-exempt Interest on interest bearing deposits with other banks 11 17 Total interest income Interest expense Interest on deposits Interest on short-term borrowings 6 1 Interest on long-term borrowings and subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Insurance commissions Service fees related to deposit accounts Realized securities gains Gain (loss) on sale of assets ) 71 Writedown of foreclosed properties ) ) Bank owned life insurance income Other Total other-than-temporary impairment loss on securities ) ) Portion of loss recognized in other comprehensive income Net impairment loss recognized in earnings ) ) Total other income ) Other expense Salaries, commissions, and employee benefits Net occupancy expense Equipment expense Professional fees Amortization of intangibles 88 88 FDIC premiums Foreclosed properties expense Other Total other expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net Income (loss) ) Dividends on preferred shares 74 Net Income (loss) applicable to common shares $ $ ) Basic earnings per common share $ $ ) Diluted earnings per common share $ $ ) See Notes to Consolidated Financial Statements 5 Summit Financial Group, Inc. and Subsidiaries ConsolidatedStatementsof Comprehensive Income(unaudited) For the Three Months Ended March 31, Dollars in thousands Net income (loss) $ $ ) Other comprehensive income (loss): Non-credit related other-than-temporary impairment on available for sale debtsecurities - 2012 - $282, net of deferred taxes of $107;2011 - $600, net of deferred taxes of $228 ) ) Net unrealized gain on available for sale debt securities of: 2012 - $811 net of deferred taxes of $308 and reclassification adjustment for net realized gains included in net income of $1,165;2011 - $312, net of deferred taxes of $118 and reclassification adjustment for net realized gains included in net income of $1,628 Total comprehensive income (loss) $ $ ) See Notes to Consolidated Financial Statements 6 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity (unaudited) Series 2009 Series 2011 Accumulated Preferred Preferred Common Other Total Stock and Stock and Stock and Compre- Share- Related Related Related Retained hensive holders' Dollars in thousands, except per share amounts Surplus Surplus Surplus Earnings Income (Loss) Equity Balance, December 31, 2011 $ Three Months Ended March 31, 2012 Comprehensive income: Net income (loss) - Other comprehensive income Total comprehensive income Stock compensation expense - - 1 - - 1 Series 2009 Preferred Stock cash dividends declared ($20.00 per share) - - - ) - ) Series 2011 Preferred Stock cash dividends declared ($20.00 per share) - - - ) - ) Balance, March 31, 2012 $ Balance, December 31, 2010 $ $
